Citation Nr: 0723956	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  00-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial rating for residuals of a 
shell fragment wound of the right lower abdomen, evaluated as 
noncompensable prior to August 30, 2002 and 10 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1.  Prior to August 30, 2002, the shell fragment wound scars 
of the right lower abdomen were characterized as nontender 
with no ulceration or associated functional loss or evidence 
of muscle injury. 

2.  As of August 30, 2002, the shell fragment wound scars of 
the right lower abdomen are characterized by scars measuring 
18.5 centimeters by 2.5 centimeters and 0.5 centimeters by 
4.5 centimeters with no associated functional loss or 
evidence of muscle injury.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation prior to 
August 30, 2002 and in excess of 10 percent thereafter for 
residuals of a shell fragment wound of the right lower 
abdomen are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes (DC) 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes (DC) 
7801, 7803, 7804, 7805 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

While on active duty, the veteran was hit by shell fragments 
when a booby trap exploded.  He underwent an exploratory 
laparotomy and debridement of his wounds and was hospitalized 
for about six weeks.  There was no artery or nerve 
involvement or internal injuries found. 

The veteran underwent a VA examination in February 1999.  He 
complained of digestive problems and related them to the 
exploratory laparotomy.  The scar over the abdominal area was 
described as "a small, barely noticeable scar at the right 
lower quadrant," which the examiner noted appears to have 
been a glancing, superficial injury.  The veteran stated that 
the scar was initially located at a higher level but over the 
years has migrated to its current location.  The examiner 
also noted a large scar along the midline which extends about 
4 inches above the navel and 5 to 6 inches below the navel.  
This scar was what the veteran referred to as the real injury 
from the fragment wound.  The scar had a sunken appearance 
which was made more noticeable by the veteran's significant 
weight gain.  The scar tissue was about 1 and a 1/2 inches 
wide, and the skin was made irregular by many transversal 
lines running through it from top to bottom, which the 
examiner noted was probably indicative of a complication that 
took place during the healing process.  A slight 
discoloration or paleness was also present.  There was no 
loss of function in the abdominal area.  There were no muscle 
herniations, and the strength of the muscle group was 5/5 in 
all areas close to the injury.  The examiner noted that the 
main problems seemed to be the disfiguring appearance of the 
abdominal exploration and slight occasional indigestion 
complaints.    

The veteran was provided another VA examination in April 
2000, during which he complained of abdominal soreness.  The 
examiner stated that the veteran's scar did not show any 
underlying tissue loss, disfigurement, keloid formation, or 
limitation of function.  There was no ulceration or breakdown 
in the scar and no edema.  There was minimal scar tissue and 
hypertrophic changes present but no current visible burns.  
The abdominal scar measured 20 centimeters by 1 centimeter, 
running from the umbilicus to the suprapubic area.  There was 
no evidence of acute inflammation or intra-abdominal 
tenderness.      

In August 2006, the Board remanded the issue for a medical 
examination in order to determine the severity of the 
residuals of a shell fragment wound of the right lower 
abdomen.  In September 2006, the veteran underwent the 
requested examination.  The examiner noted that the scars in 
the right lower abdomen were well healed but 


complained of a numbness sensation, redness, and occasional 
blistering caused by his belt buckles.  The veteran noted 
that he has bowel movements every three to four days which 
are of normal consistency.  He denied any other digestive 
complaints.  He complained of a pulling sensation in his 
right lower abdomen when going from a sitting to a standing 
position.  There was no limited motion, and the veteran 
denied having any abdominal pain or a ventral hernia.

The vertical scar in the right lower abdomen measured 18.5 
centimeters by 2.5 centimeters and was atrophied.  There was 
adherence to underlying tissue from 16 centimeters to 18.5 
centimeters, but there was no limitation of motion.  The 
examiner commented that the scar was superficial and 
objectively nontender, but had subjective numbness.  The 
small horizontal scar measured 0.5 centimeters wide and 4.5 
centimeters long and was atrophied.  The examiner stated that 
there were no additional sequelae from the shell fragment 
wound injury.  Examination of the abdominal area noted that 
the abdominal wall was soft but not distended or tender.  
Bowel sounds were present.  There was no evidence of a 
ventral hernia, hepatosplenomegaly, guarding, rebound, pain, 
or limitation of function.  The examiner concluded that there 
was no evidence of any residuals of the exploratory 
laparotomy, to include gastrointestinal symptoms or 
disabilities.  

Effective August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49,590, 49,596 (July 31, 2002).  There were also 
minor corrections to the criteria issued at a later date.  
See 67 Fed. Reg. 58,448 (Sept. 16, 2002).  Prior to the 
effective date of the new regulations, the veteran's claim 
for an increased rating may only be evaluated under the older  
criteria.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.

Prior to August 30, 2002, for a scar to be compensable, the 
veteran would have to show that the scar was either poorly 
nourished, with repeated ulceration (DC  7803), tender and 
painful on objective demonstration (DC 7804), or that it 
caused limitation of function of the affected body part (DC 
7805). 



The veteran's service connected residuals of a shell fragment 
wound of the right lower abdomen was evaluated as 
noncompensable under DC 7805 prior to August 30, 2002 and 10 
percent disabling thereafter under DC 7801.  Under the old 
rating criteria as well as under the new, scars evaluated 
under DC 7805 are rated on the basis of the limitation of 
function of the part affected.  Under DC 7804, as in effect 
prior to August 30, 2002, superficial scars warrant a 10 
percent rating if they are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804, 7805 (2002); 
38 C.F.R. § 4.118, DC 7805 (2006).  The Board finds that a 
compensable rating is not warranted under the old rating 
criteria because the VA examinations do not show any 
functional impairment or objective tenderness.  38 C.F.R. § 
4.118, DC 7804, 7805 (2002).

Under the revised rating criteria, DC 7801 provides that 
scars other than on the head, face, or neck, that are deep or 
that cause limited motion, and cover an area of at least 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  A 
scar that covers an area or areas exceeding 12 square inches 
(77 sq. cm.) warrants a 20 percent rating.  Note 1 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 
7801 (2006).  DC 7801 is the only revised rating code that 
could provide a higher compensable rating.  Since the scar 
area does not exceed 12 square inches (77 sq. cm.), a rating 
in excess of 10 percent is not warranted.  

Based upon the above, the Board finds that a preponderance of 
the evidence is against a compensable rating prior to August 
30, 2002 and a rating in excess of 10 percent thereafter for 
residuals of shell fragment wound of the right lower abdomen.  
There is no doubt to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b).  Therefore, the claim must be denied.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (July 2003, June 2004).  In letters dated 
September 2006 and February 2007, the veteran was also 
advised of potential disability ratings and an effective date 
for any award as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the initial AOJ decision was 
made prior to the veteran having been fully informed of the 
VCAA, full compliance was accomplished prior to the final 
adjudication by the RO.  See Medrano v. Nicholson, No. 04-
1009 (U.S. Vet. App. Apr. 23, 2007).  As such, VA fulfilled 
its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also provided multiple VA examinations.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a higher initial rating for residuals of a 
shell fragment wound of the right lower abdomen, evaluated as 
noncompensable prior to August 30, 2002 and 10 percent 
disabling thereafter, is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


